[Cite as State v. Vaughn, 2016-Ohio-3320.]



                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 103330


                                      STATE OF OHIO
                                                        PLAINTIFF-APPELLEE

                                                vs.

                                    KAIN K. VAUGHN
                                                        DEFENDANT-APPELLANT




                               JUDGMENT:
                         CONVICTION AFFIRMED AND
                      REMANDED TO CORRECT SENTENCE


                                   Criminal Appeal from the
                            Cuyahoga County Court of Common Pleas
                                  Case No. CR-15-593122-B

              BEFORE:           Blackmon, J., McCormack, P.J., and S. Gallagher, J.

              RELEASED AND JOURNALIZED:                   June 9, 2016
ATTORNEY FOR APPELLANT

Ronald A. Skingle
6505 Rockside Road
Suite 320
Seven Hills, Ohio 44131


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Norman Schroth
Daniel T. Van
Greg Ochocki
Assistant County Prosecutors
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




PATRICIA ANN BLACKMON, J.:
       {¶1} Appellant Kain K. Vaughn (“Vaughn”) appeals his sentence and assigns the

following two errors for our review:

       I. The trial court’s sentencing journal entry imposing a forty-five year
       [and] six month term of imprisonment is in error because it is not supported
       by the record.

       II. The trial court erred by imposing consecutive prison terms for
       appellant, Kain K. Vaughn’s convictions because the record does not
       support the court’s findings for imposing consecutive sentences.

       {¶2} Having reviewed the record and pertinent law, we affirm Vaughn’s

conviction and remand for the trial court to correct the sentence via a nunc pro tunc entry.

 The apposite facts follow.

       {¶3} The Cuyahoga County Grand Jury jointly indicted Vaughn and his

codefendant Demetrias Vinson (“Vinson”) in a multicount indictment that included the

following counts: eight counts of aggravated robbery, six counts of felonious assault, four

counts of kidnapping, two counts of intimidation of a witness, and one count of

vandalism.   All of the above counts had one- and three-year firearm specifications.

Additionally, Vaughn was indicted for two counts of carrying a concealed weapon, two

counts for having a weapon while under disability, and one count of receiving stolen

property; all of which had forfeiture of weapon specifications. Vaughn was 17 years old

when the crimes were committed; however, he was bound over from the juvenile court to

the common pleas court.

       {¶4} The counts arose from a string of armed robberies. Although Vaughn’s

codefendant Vinson was indicted for six armed robberies, Vaughn was indicted for his

involvement in two of those robberies. On October 19, 2014, at 9:00 a.m., Vaughn and
Vinson, armed with handguns, robbed Tom’s Food Mart located on Denison Avenue in

Cleveland, Ohio. Later that day, they robbed the Franklin Food Mart located on West

44th Street.   Vaughn and Vinson tried to conceal their identities by destroying the

security cameras at both stores. However, in spite of the damage to the security camera

at Tom’s Food Mart, police were able to retrieve still-frame video footage of the robbery

from the damaged camera. The still frames clearly show Vaughn and Vinson with guns,

robbing the store owner. One of the victims was forced to be the getaway driver.

       {¶5} The prosecutor offered a package plea deal to Vaughn and Vinson, which

required them both to plead guilty. The defendants agreed, and as a result, Vaughn

pleaded guilty to the following: two counts of aggravated robbery with three-year firearm

specifications; two counts of aggravated robbery with one-year firearm specifications;

one count of kidnapping; one count of intimidation of a witness with a one-year firearm

specification; one count of vandalism; one count of having a weapon while under

disability with a forfeiture of weapon specification; one count of attempted having a

weapon while under disability with a forfeiture of weapon specification; and, one count

or receiving stolen property with a forfeiture of weapon specification.

       {¶6} After accepting Vaughn’s plea, the trial court continued the matter so that a

presentence investigation report could be compiled.

       {¶7}    At the sentencing hearing, the footage from the security camera from

Tom’s Food Mart was played along with audio from the robbery. Although the audio

was not submitted as part of the appellate record, statements made by the prosecutor in
the transcript indicates that the audio revealed that the victims were threatened and a

gunshot is heard being fired.

       {¶8} After the video and audio were played, Vaughn expressed remorse for his

actions and stated that he “learned his lesson.” The trial court noted that Vaughn had an

extensive juvenile record, including two prior delinquencies for aggravated robbery, and

also prior delinquencies for robbery, domestic violence, kidnapping, receiving stolen

property, carrying a concealed weapon, and having a weapon while under disability. He

violated his probation several times by committing other offenses and by testing positive

for drugs.

       {¶9} At the hearing, the trial court sentenced Vaughn to a total sentence of 26

years in prison. However, in its journal entry, the trial court sentenced Vaughn to

45-1/2 years in prison.

                                     Sentencing Entry

       {¶10} In his first assigned error, Vaughn argues that the trial court’s sentencing

entry did not reflect the sentence imposed at the sentencing hearing. The state concedes

that the journal entry does not reflect the sentence ordered at the hearing.

       {¶11} The sentence imposed by the trial court at the sentencing hearing was as

follows:

       [O]n Counts 2 and 6, both felonies of the 1st degree, the sentence of the
       court is the same, 250 and costs, 11 years at the Lorain Correctional
       Institution plus three years for the gun specification.

       On Counts 11 and 12, those are also felonies of the 1st degree. However,
       they have a one-year firearm specification. The sentence will be the same,
       250 and costs, 11 years at the Lorain Correctional Institution plus one year
       for the firearm specifications.

       On Count 9, kidnapping, which is also a felony of the 1st degree, the
       sentence of the Court is 250 and costs, 11 years at the Lorain Correctional
       Institution. That will be consecutive to the other sentences.

       Now, the first four sentences that the court gave of 11 years will be
       concurrent to each other.1 The kidnapping is consecutive. Count 18 and
       Count 22 are both felonies of the 3rd degree. Count 18 is intimidation of a
       crime victim with a one-year specification. Count 22 is having a weapon
       while under disability with a forfeiture. Each is a felony of the 3rd degree.
        The sentence will be the same, 250 and costs, 36 months at the Lorain
       Correctional Institution. On the intimidation of a crime victim * * * plus
       one year for the specification.2

       Count 19 is a charge of vandalism, that’s a felony of the 5th degree. The
       sentence of the court is 250 and costs, 12 months at the Lorain Correctional
       Institution. That will be concurrent with Count numbers 2, 6, 11, and 12.

       On Counts 49 and 52, each is a felony of the 4th degree, each is — the

       sentence will be the same.         250 and costs, 18 months at the Lorain

       Correctional Institution. They’ll be concurrent with 2, 6, 11, and 12.3

Tr. 62-64.

       {¶12} As to the firearm specifications on the aggravated robbery counts, (Counts

2, 6, 11, and 12), the trial court clarified as follows:


      In the sentencing entry, the trial court stated that the first two of the
       1

aggravated robberies ran concurrent to each other, but consecutive to the last two
aggravated robberies, which were run concurrent, for a total of 22 years.

       Regarding the underlying crimes to Counts 18 and 22, the trial court does
       2

not state whether these counts run consecutively or concurrently, however in the
sentencing entry the court states they are consecutive.

       In the sentencing entry the court states that Count 52 is consecutive to the
       3

other sentences.
       Court: He has 2, 6, 11, and 12 are concurrent to each other. However,
                    there is a three-year firearm specification on 2 and 6, there is
                    a one-year firearm specification on 11 and 12.

       State: Correct.

       Court: The sentences, though, are the same and now I don’t know if you
                    want to be heard on the gun specs about whether or not they
                    can be concurrent but the court has ordered those sentences
                    concurrent so he would actually end up serving one,
                    three-year firearm specification.

       {¶13} The state objected and argued that the firearm specifications on the

aggravated robbery counts had to be served consecutively to each other and did not

merge. The trial court disagreed and found that because “it was the same person, same

involvement, action, and therefore I’m going to run them concurrently. You can appeal

it.”4 Tr. 69.

       {¶14} Based on the above, at the hearing, the trial court imposed a prison sentence

of 26 years as follows. The four aggravated robbery counts and accompanying firearm

specifications were merged for a total of 14 years.

       {¶15} The sentence for the kidnapping count was 11 years to be served

consecutively to the aggravated robberies. The court imposed three years for the having a

weapon while under disability count, and four years for the intimidation count, including

the one-year firearm specification. Pursuant to R.C. 2929.41(A), because the trial court

did not state at the hearing whether these two counts were to be served concurrently or

consecutively, we presume they were run concurrently. See State v. Miller, 8th Dist.


       In the sentencing entry, the trial court runs all of the firearm specifications
       4

consecutively.
Cuyahoga No. 84540, 2005-Ohio-1300. If sentencing is ambiguous as to whether a

sentence should be served concurrently or consecutively, the ambiguity must be resolved

in favor of the defendant and the sentences must be served concurrently.              State v.

Quinones, 8th Dist. Cuyahoga No. 83720, 2004-Ohio-4485, ¶ 26. The court, however,

imposed a one-year sentence for the one-year firearm specification on the intimidation

count.

          {¶16} The remaining sentences for the attempted having a weapon while under

disability, vandalism, and receiving stolen property, were run concurrently. Thus, the

total sentence imposed at the hearing was 26 years. (14 + 11 +1 = 26.)

          {¶17} In its journal entry, the trial court sentenced Vaughn to 45-1/2 years in

prison.     Notably, the trial court in the sentencing hearing did not order all of the

aggravated robbery counts to be served concurrently, but only ran two sets of the

aggravated robbery counts concurrently. Thus, instead of 11 years for all four counts for

aggravated robbery, the trial court imposed 22 years. The trial court also ran all of the

firearm specifications consecutively for an additional eight years. The court also stated

in the journal entry that the intimidation and vandalism charges ran consecutively.

          {¶18} A trial court cannot impose a sentence in the sentencing entry that differs

from that it imposed at the sentencing hearing. Crim.R. 43 provides a criminal defendant

the right to be present at every stage of the criminal proceedings including the imposition

of sentence and any modification of a sentence. Crim.R. 43(A)(1). Thus, “‘[b]ecause

the defendant’s presence is required when the court imposes sentence, the trial court errs

when its judgment entry of sentence differs from the sentence that it announced at the
sentencing hearing in the defendant’s presence.’” State v. Patrick, 4th Dist. Lawrence

No. 12CA16, 2013-Ohio-3821, ¶ 10, quoting State v. Kovach, 7th Dist. Mahoning No.

08-MA-125, 2009-Ohio-2892, ¶ 28, in turn citing State v. Jordan, 10th Dist. Franklin No.

05AP-1330, 2006-Ohio-5208, ¶ 48. Thus, the sentencing entry must be corrected to

reflect that all the counts are run concurrently except for the concurrent 11 years for the

four counts for aggravated robberies and the 11 years imposed for the kidnapping.

Additionally, the trial court imposed a one-year sentence for the specification attached to

the intimidation charge.

       {¶19} The trial court also stated in the journal entry that all of the firearm

specifications for the aggravated robberies would run consecutively. This is contrary to

what the trial court imposed at the sentencing hearing. At the sentencing hearing, the

court ran the firearm specifications for the aggravated robberies concurrently for a total of

three years. The state argues that pursuant to R.C. 2929.14(B)(1)(g), the trial court was

required to run the firearm specifications consecutively. R.C. 2929.14(B)(1)(g) provides:



       (g) If an offender is convicted of or pleads guilty to two or more felonies,

       if one or more of those felonies are aggravated murder, murder, attempted

       aggravated murder, attempted murder, aggravated robbery, felonious

       assault, or rape, and if the offender is convicted of or pleads guilty to a

       specification of the type described under division (B)(1)(a) of this section in

       connection with two or more of the felonies, the sentencing court shall

       impose on the offender the prison term specified under division (B)(1)(a) of
       this section for each of the two most serious specifications of which the

       offender is convicted or to which the offender pleads guilty and, in its

       discretion, also may impose on the offender the prison term specified under

       that division for any or all of the remaining specifications.

(Emphasis added.)

       {¶20} Vaughn was sentenced for crimes of aggravated robbery; therefore, R.C.

2929.14(B)(1)(g) required the trial court to sentence Vaughn on the two most serious

specifications. Therefore, the trial court should have sentenced Vaughn on the two,

three-year firearm specifications for a total of six years. See also State v. James, 8th

Dist. Cuyahoga No. 102604, 2015-Ohio-4987, ¶ 42 (“the court mistakenly believed that it

was required to run all three firearm specifications consecutively when, in fact, R.C.

2929.14(B)(1)(g) requires only that two specifications be run consecutively and that the

court has the discretion to run any other firearm specifications consecutively.”). Because

the trial court at the hearing imposed the firearm specifications concurrently, on remand,

it can only run two of them consecutively.

       {¶21} Accordingly, Vaughn’s first assigned error is sustained.      The trial court is

ordered to issue a nunc pro tunc order to correct the sentencing entry to reflect the

sentenced imposed at the sentencing hearing. See State v. Hall, 8th Dist. Cuyahoga No.

96791, 2011-Ohio-6441 (The right to be present is not abridged, where the trial court

issues a nunc pro tunc order to correct a clerical error so that the journal entry accurately

reflects the original sentence imposed at the hearing and does not modify the sentence.).
       {¶22} Additionally, the trial court must correct the entry to reflect that two of the

three-year firearm specifications associated with the aggravated robberies are to run

consecutively pursuant to R.C. 2929.14(B)(1)(g). Because the additional three-years for

the firearm specification is mandated by statute and mechanical in nature, the correction

can be made without resentencing Vaughn. See State ex rel. Cruzado v. Zaleski, 111 Ohio

St.3d 353, 2006-Ohio-5795, 856 N.E.2d 263,¶ 19 (“The term ‘clerical mistake’ refers to a

mistake or omission, mechanical in nature and apparent on the record, which does not

involve a legal decision or judgment.”) Thus, on remand, the sentence is to be corrected

to show that Vaughn’s total sentence is 29 years in prison.5

                                 Consecutive Sentences

       {¶23} In his second assigned error, Vaughn argues that the record does not support

the imposition of consecutive sentences.         In so arguing, Vaughn refers to the

45-and-a-half-year sentence that the trial court imposed in its sentencing entry.

However, at the time the trial court imposed the sentence and made the findings, it

imposed 29 years in prison. Accordingly, we will address whether the trial court erred


       5
        The sentence should be corrected to reflect the following sentence: (1) for the
four aggravated robbery counts, a total of 17 years (the underlying offenses run
concurrently for a total of 11 years and six years for the firearm specifications); (2)
for the kidnapping count 11 years to run consecutive to the aggravated robbery
counts; (3) the three years for the having a weapon while under disability count and
four years for the intimidation count are concurrent with the rest of the sentence
because the trial court failed to state at the hearing whether they were consecutive,
but the one-year firearm specification attached to the intimidation count is to run
consecutive; and, (4) the 12-month sentence for the vandalism count and 18 month
sentences for the attempted having a weapon while under disability and receiving
stolen property counts are concurrent. Thus, the total sentence is 29 years in
prison.
by ordering that the 11-year sentence for the kidnapping charge be served consecutively

to the 11-year total for the aggravated robbery charges.

       {¶24} Under R.C. 2929.14(C)(4), consecutive sentences may be imposed if the

trial court finds that (1) a consecutive sentence is necessary to protect the public from

future crime or to punish the offender, (2) consecutive sentences are not disproportionate

to the seriousness of the offender’s conduct and to the danger the offender poses to the

public, and (3) any one of the following apply:

       (1) the offender committed one of more of the multiple offenses while
       awaiting trial or sentencing, while under a sanction, or while under
       postrelease control for a prior offense;

       (2) at least two of the multiple offenses were committed as part of one or
       more courses of the conduct, and the harm caused by two or more of the
       offenses was so great or unusual that no single prison term for any of the
       offenses committed as part of any of the courses of conduct adequately
       reflects the seriousness of the offender’s conduct; or

       (3) the offender’s history of criminal conduct demonstrates that consecutive
       sentences are necessary to protect the public from future crime by the
       offender.

R.C. 2929.14(C)(4).

       {¶25} Prior to ordering consecutive sentences, a trial court must both make the

statutory findings mandated for consecutive sentences under R.C. 2929.14(C)(4) at the

sentencing hearing and incorporate those findings into its sentencing entry. State v.

Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177, 16 N.E.3d 659, syllabus. However, “a

word-for-word recitation of the language of the statute is not required, and as long as the

reviewing court can discern that the trial court engaged in the correct analysis and can
determine that the record contains evidence to support the findings, consecutive sentences

should be upheld.” Id. at ¶ 29.

       {¶26} In this case, the trial court found that consecutive sentences were “necessary

to protect the public from future crimes” and was “necessary to punish the offender.”

The court also found that “consecutive sentences are not disproportionate to the

seriousness of the offender’s conduct” and that “the offender’s history of criminal

conduct demonstrates that consecutive sentences are necessary to protect the public from

future crime by the offender.” Thus, the trial court made the required findings pursuant

to R.C. 2929.14(C).

       {¶27} The record contains evidence to support the trial court’s findings. Vaughn

had an extensive juvenile record, including two counts of delinquency for committing

aggravated robbery with a firearm. In fact, he was on probation with the juvenile court

when he committed the crimes in the instant case. Vaughn and his codefendant not only

robbed the stores at gunpoint, but also forced one of the victims to drive the getaway car

from the scene. Vaughn and his codefendant also tried to conceal their criminal activity

by smashing the security cameras in both of the stores. Based on the record, we cannot

say the trial court erred by running the kidnapping charge consecutive to the aggravated

robberies. Accordingly, Vaughn’s second assigned error is overruled.

       {¶28} Conviction affirmed; case is remanded for the trial court to issue a nunc pro

tunc order correcting the sentence.

       It is ordered that appellant and appellee share the costs herein taxed.

       The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate be sent to the Cuyahoga County Court of

Common Pleas to carry this judgment into execution.    Case remanded to the trial court

for correction and execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.


PATRICIA ANN BLACKMON, JUDGE
TIM McCORMACK, P.J., and
SEAN C. GALLAGHER, J., CONCUR